STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

MORGAN      MCCANN          THIBODEAUX                                                   NO.     2022    CW   0079


VERSUS


LUKE    JOSEPH         THIBODEAUX                                                      FEBRUARY         9,    2022




In   Re:          Luke            Joseph       Thibodeaux,              applying               for     supervisory
                                                   Court       in   and      for        the     Parish       of    East
                  writs,           Family
                  Baton          Rouge,      No.    220822.




BEFORE:           McCLENDON,            WELCH,          AND    THERIOT,          JJ.



        WRIT      DENIED           IN   PART       AND     GRANTED        IN      PART    WITH       ORDER.        This

                                                                                               instructions             to
matter       is        remanded         to     the       family      court             with


issue                                        order                           a         date     by      which       the
             a     scheduling                                 setting
psychological                evaluations            it     ordered        should         be    completed          and    a


date       for    the       resumption             of    trial.         In       all    other        respects,      the

writ       application            is    denied.

                                                              PMC
                                                              JEW

                                                              MRT




COURT       OF   APPEAL,           FIRST     CIRCUIT




       DEPUTY          C    ERK    OF   COURT
                 FOR       THE    COURT